USCA4 Appeal: 22-1297      Doc: 15         Filed: 09/12/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1297


        HUI MINN LEE,

                            Plaintiff - Appellant,

                     v.

        MARKET AMERICA, INC.,

                            Defendant - Appellee.



        Appeal from the United States District Court for the Middle District of North Carolina, at
        Greensboro. William L. Osteen, Jr., District Judge. (1:18-cv-01046-WO-JLW)


        Submitted: September 8, 2022                                Decided: September 12, 2022


        Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Hui Minn Lee, Appellant Pro Se. Camilla Frances DeBoard, TEAGUE,
        ROTENSTREICH, STANALAND, FOX & HOLT, P.L.L.C., Greensboro, North Carolina,
        for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1297      Doc: 15        Filed: 09/12/2022     Pg: 2 of 2




        PER CURIAM:

              Hui Minn Lee appeals the district court’s judgment entered in favor of Market

        America, Inc., on Lee’s retaliation and discrimination claims, brought pursuant to 42

        U.S.C. § 1981, Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17,

        and North Carolina’s Equal Employment Practices Act, N.C. Gen. Stat. §§ 143.422.1 to

        143.422.3. We have reviewed the record and find no reversible error. Accordingly, we

        affirm the district court’s judgment. See Lee v. Market Am., Inc., No. 1:18-cv-01046-WO-

        JLW (M.D.N.C. Feb. 16, 2022). We dispense with oral argument because the facts and

        legal contentions are adequately presented in the materials before this court and argument

        would not aid the decisional process.

                                                                                     AFFIRMED




                                                    2